
	
		II
		111th CONGRESS
		1st Session
		S. 1379
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2009
			Mr. Whitehouse (for
			 himself, Mr. Schumer, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To encourage energy efficiency and conservation and
		  development of renewable energy sources for housing, commercial structures, and
		  other buildings, and to create sustainable communities.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Energy Efficiency in Housing
			 Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. Implementation of energy efficiency participation
				incentives for HUD programs.
					Sec. 5. Incentives for energy efficient mortgages and location
				efficient mortgages.
					Sec. 6. Mortgage incentives for energy efficient multifamily
				housing.
					Sec. 7. Energy efficiency and conservation demonstration
				program for multifamily housing projects assisted with project-based rental
				assistance.
					Sec. 8. Additional credit for Fannie Mae and Freddie Mac
				housing goals for energy efficient mortgages.
					Sec. 9. Duty to serve underserved markets for energy efficient
				and location efficient mortgages.
					Sec. 10. Consideration of energy efficiency under FHA mortgage
				insurance programs and Native American and Native Hawaiian loan guarantee
				programs.
					Sec. 11. Energy efficient mortgages education and outreach
				campaign.
					Sec. 12. Collection of information on energy efficient and
				location efficient mortgages through Home Mortgage Disclosure Act.
					Sec. 13. Energy efficiency certifications for housing with
				mortgages insured by FHA.
					Sec. 14. Assisted housing energy loan pilot
				program.
					Sec. 15. HOPE VI green developments requirement.
					Sec. 16. Consideration of energy efficiency improvements in
				appraisals.
					Sec. 17. Additional requirements for the Housing Assistance
				Council.
					Sec. 18. Rural housing and economic development
				assistance.
					Sec. 19. Revolving fund for loans to States and Indian tribes
				to carry out renewable energy sources activities.
					Sec. 20. Competitive grant program to increase sustainable
				low-income community development capacity.
					Sec. 21. Insurance coverage for loans for financing of
				renewable energy systems leased for residential use.
					Sec. 22. Green banking centers.
					Sec. 23. GAO reports on availability of affordable
				mortgages.
					Sec. 24. Public housing energy cost report.
				
			2.Findings and
			 purposes
			(a)Congressional
			 findingsThe Congress finds
			 that—
				(1)making the United States energy efficient
			 is essential for enhancing national security, fighting climate change, and
			 creating jobs;
				(2)unchecked use of energy resources poses a
			 significant threat to the national security, economy, public health, and
			 welfare of the people of the United States, the well-being of other nations,
			 and the global environment;
				(3)prompt, decisive
			 action is critical to encourage energy efficiency and conservation and the
			 development of renewable energy sources for housing, commercial structures, and
			 other buildings, and to create sustainable communities; and
				(4)it is possible and desirable to reduce
			 energy consumption in the United States while employing—
					(A)cost containment
			 measures;
					(B)periodic review of
			 requirements;
					(C)an aggressive
			 program for deploying advanced energy technology; and
					(D)programs to assist
			 low- and middle-income energy consumers.
					(b)PurposesThe
			 purposes of this Act are—
				(1)to encourage the use of energy efficiency
			 and conservation methods in Federal housing programs;
				(2)to expand the use
			 of energy efficient mortgages;
				(3)to provide for the
			 development and installation of renewable energy sources for housing,
			 commercial structures, and other buildings;
				(4)to create
			 sustainable communities;
				(5)to support the
			 creation of a stable green jobs sector by increasing demand for
			 energy efficient products and professionals with expertise in green building
			 standards; and
				(6)to achieve these
			 goals while preserving the development, benefits, and affordability of Federal
			 housing programs.
				3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Energy
			 auditThe term energy audit means an investment
			 grade energy audit conducted for purposes of paragraph (2)(B)(iii), in
			 accordance with such standards as the Secretary shall establish, after optional
			 consultation with any advisory committee established pursuant to section
			 7(c)(2) of this Act.
			(2)Enhanced energy
			 efficiency standardsThe term enhanced energy efficiency
			 standards means any one of the following:
				(A)Green building
			 standardsGreen building standards, as that term is defined in
			 paragraph (3).
				(B)Residential
			 structuresIn the case of a residential single family or
			 multifamily structure, standards established by the Secretary, by regulation,
			 that—
					(i)impose
			 requirements additional to, or more stringent than, minimum energy efficiency
			 standards, as that term is defined in paragraph (6);
					(ii)in
			 the case of a newly constructed structure, are identical to the Energy Star
			 standards established by the Environmental Protection Agency, or any successor
			 thereto adopted by the Secretary by regulation;
					(iii)in the case of
			 an existing structure, require a reduction in energy consumption from the
			 previous level of consumption for the structure, as determined in accordance
			 with energy audits performed both before and after any rehabilitation or
			 improvements undertaken to reduce such consumption, that exceeds the reduction
			 necessary for compliance with minimum energy efficiency standards.
					(C)Nonresidential
			 structuresIn the case of a nonresidential structure, include
			 such energy efficiency and conservation requirements, standards, checklists, or
			 rating systems for nonresidential structures as the Secretary determines are
			 necessary.
				(3)Green building
			 standardsThe term green building standards means
			 systems and standards for residential and nonresidential structures that are
			 established or adopted by the Secretary, by regulation, and that—
				(A)require the use
			 of sustainable design principles to—
					(i)reduce the use of
			 nonrenewable resources;
					(ii)encourage energy
			 efficient construction and rehabilitation and the use of renewable energy
			 resources;
					(iii)minimize the
			 impact of development on the environment;
					(iv)improve indoor
			 air quality;
					(v)maximize water
			 conservation; and
					(vi)encourage the
			 selection of building materials that reduce adverse impacts on the
			 environment;
					(B)impose
			 requirements additional to, or more stringent than, minimum energy efficiency
			 standards, as that term is defined in paragraph (6);
				(C)include—
					(i)the national Green
			 Communities criteria checklist for residential construction, which provides
			 criteria for the design, development, and operation of affordable housing, or
			 any successor thereto adopted by the Secretary by regulation;
					(ii)the Leadership in Energy and Environmental
			 Design (LEED) certification for new construction, the LEED for Homes rating
			 system, the LEED for Core and Shell rating system, as applicable, or any
			 successors thereto adopted by the Secretary by regulation;
					(iii)the Green Globes
			 assessment and rating system of the Green Building Initiative;
					(iv)in the case of manufactured housing, the
			 Energy Star standards established by the Environmental Protection Agency with
			 respect to fixtures, appliances, and equipment in such housing, or any
			 successor thereto adopted by the Secretary by regulation;
					(v)the National Green Building Standard,
			 only—
						(I)if such standard
			 is ratified under the American National Standards Institute process;
						(II)upon expiration of
			 the 180-day period beginning upon such ratification; and
						(III)if, during such
			 180-day period, the Secretary does not reject the applicability of such
			 standard for purposes of this paragraph; and
						(vi)any other requirement, standard, checklist,
			 or rating system for green building or sustainability that the
			 Secretary—
						(I)determines is necessary for a specific type
			 of residential single family or multifamily structure; or
						(II)may determine to adopt or apply not later
			 than 180 days after the date of receipt of any written request, made in such
			 form as the Secretary shall provide, for such adoption and application;
			 and
						(D)may be waived by
			 the Secretary, if the Secretary determines that waiver of such regulations
			 would promote enhanced energy efficiency or conservation.
				(4)HUDThe
			 term HUD means the Department of Housing and Urban
			 Development.
			(5)HUD
			 assistanceThe term HUD assistance means financial
			 assistance that is awarded, competitively or noncompetitively, allocated by
			 formula, or provided by HUD through loan insurance or guarantee.
			(6)Minimum energy
			 efficiency standards
				(A)In
			 generalThe term minimum energy efficiency standards
			 has the meaning given that term by regulations of the Secretary.
				(B)Regulations for
			 residential structuresRegulations issued by the Secretary under
			 subparagraph (A) shall, in the case of a residential single family or
			 multifamily structure—
					(i)require the structure to comply with the
			 applicable provisions of the American Society of Heating, Refrigerating, and
			 Air-Conditioning Engineers Standard 90.1–2007, or any successor thereto adopted
			 by the Secretary, by regulation;
					(ii)require the structure to comply with the
			 applicable provisions of the 2009 International Energy Conservation Code, or
			 any successor thereto adopted by the Secretary, by regulation;
					(iii)in the case of an existing
			 structure—
						(I)where the Secretary determines such action
			 is cost effective, require—
							(aa)the structure to have undergone
			 rehabilitation or improvements that are completed after the date of enactment
			 of this Act; and
							(bb)the energy consumption for the structure to
			 have been reduced by not less than 20 percent from the previous level of
			 consumption, as determined in accordance with energy audits performed both
			 before and after any rehabilitation or improvements undertaken to reduce such
			 consumption;
							(II)if the structure
			 has 4 stories or more, require the structure to demonstrate a 20 percent
			 improvement in the proposed building performance rating when compared to a
			 baseline building performance rating resulting from a whole building project
			 simulation conducted in accordance with the Building Performance Rating Method
			 in Appendix G of American Society of Heating, Refrigerating, and
			 Air-Conditioning Engineers Standard 90.1–2004, or any successor thereto adopted
			 by the Secretary, by regulation; and
						(III)if the
			 structure has fewer than 4 stories, require the structure to demonstrate, by
			 modeling based on the Home Energy Rating System Index of the Residential Energy
			 Services Network, a 20 percent improvement in the proposed building performance
			 rating; and
						(iv)require the structure to comply with any
			 provisions of such other energy efficiency requirements, standards, checklists,
			 or ratings systems as the Secretary determines are necessary for a specific
			 type of residential single family or multifamily structure; and
					(C)Regulations for
			 nonresidential structuresRegulations issued by the Secretary under
			 subparagraph (a) shall, in the case of a nonresidential structure that is
			 constructed or rehabilitated with HUD assistance—
					(i)require the structure to be not less than
			 30 percent more energy efficient than required by local residential and
			 commercial building codes regarding energy efficiency; and
					(ii)require the structure to comply with such
			 additional energy efficiency requirements, standards, checklists, or rating
			 systems as the Secretary determines are applicable to nonresidential
			 structures.
					(7)Nonresidential
			 structuresThe term nonresidential structures means
			 only nonresidential structures that are appurtenant to single family or
			 multifamily housing residential structures, or those that are funded by the
			 Secretary through the HUD Community Development Block Grant program established
			 under title I of the Housing and Community Development Act of 1974 (42 U.S.C.
			 5301 et seq.).
			(8)SecretaryThe
			 term Secretary, unless otherwise specified, means the Secretary of
			 Housing and Urban Development.
			4.Implementation of
			 energy efficiency participation incentives for HUD programsNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall issue such regulations as may be
			 necessary to establish annual energy efficiency participation incentives to
			 encourage participants in programs administered by the Secretary, including
			 recipients under programs for which HUD assistance is provided, to achieve
			 substantial improvements in energy efficiency.
		5.Incentives for
			 energy efficient mortgages and location efficient mortgages
			(a)In
			 GeneralThe Secretary shall
			 establish budget-neutral incentives for encouraging lenders to make, and
			 homebuyers and homeowners to participate in, energy efficient mortgages and
			 location efficient mortgages.
			(b)IncentivesThe incentives required under subsection
			 (a) may include—
				(1)fee reductions;
				(2)fee waivers;
				(3)interest rate reductions; and
				(4)adjustment of
			 mortgage qualifications.
				(c)Additional
			 considerationIn establishing
			 the incentives required under subsection (a), the Secretary shall consider the
			 lower risk of default on energy efficient mortgages and location efficient
			 mortgages in comparison to mortgages that are not energy efficient or location
			 efficient.
			(d)DefinitionsThe
			 terms energy efficient mortgage and location efficient
			 mortgage have the same meaning as in section 1335(e) of the Federal
			 Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C.
			 4565(e)) (as added by section 8 of this Act).
			6.Mortgage
			 incentives for energy efficient multifamily housing
			(a)In
			 generalThe Secretary shall
			 establish—
				(1)incentives for increasing the energy
			 efficiency of multifamily housing that is subject to a mortgage to be insured
			 under title II of the National Housing Act (12 U.S.C. 1707 et seq.) so that
			 such housing meets minimum energy standards; and
				(2)incentives to encourage compliance of such
			 housing with enhanced energy efficiency standards, to the extent that such
			 incentives are based on the impact that savings on utility costs have on the
			 operating costs of the housing, as determined by the Secretary.
				(b)IncentivesThe incentives required under subsection
			 (a) may include, for any such multifamily housing that meets minimum energy
			 efficiency standards—
				(1)providing a
			 discount on the chargeable premiums for the mortgage insurance for such housing
			 from the amount otherwise chargeable for such mortgage insurance;
				(2)allowing mortgages to exceed the dollar
			 amount limits otherwise applicable under law to the extent such additional
			 amounts are used to finance improvements or measures designed to meet the
			 standards referred to in subsection (a); and
				(3)reducing the amount
			 that the owner of such multifamily housing is required to contribute.
				7.Energy
			 efficiency and conservation demonstration program for multifamily housing
			 projects assisted with project-based rental assistance
			(a)Authority
				(1)In
			 GeneralFor multifamily
			 housing projects for which project-based rental assistance is provided under a
			 covered multifamily assistance program, the Secretary shall, subject to the
			 availability of amounts provided in advance in appropriation Acts, carry out a
			 program to demonstrate the effectiveness of funding a portion of the costs of
			 meeting enhanced energy efficiency standards.
				(2)Indian
			 housingAt the discretion of
			 the Secretary, the demonstration program required under paragraph (1) may
			 include incentives for housing that is assisted with Indian housing block
			 grants provided pursuant to the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.), but only to the extent
			 that such inclusion does not violate such Act, regulations promulgated pursuant
			 to such Act, and the goal of such Act of tribal self-determination.
				(b)GoalsThe demonstration program under this
			 section shall be carried out in a manner that—
				(1)protects the
			 financial interests of the Federal Government;
				(2)reduces the
			 proportion of funds provided by the Federal Government and by owners and
			 residents of multifamily housing projects that are used for costs of utilities
			 for such projects;
				(3)encourages energy
			 efficiency and conservation by owners and residents of multifamily housing
			 projects and installation of renewable energy improvements, such as
			 improvements providing for use of solar, wind, geothermal, or biomass energy
			 sources;
				(4)creates incentives
			 for project owners to carry out such energy efficiency renovations and
			 improvements by allowing a portion of the savings in operating costs resulting
			 from such renovations and improvements to be retained by the project owner,
			 notwithstanding otherwise applicable limitations on dividends;
				(5)allows project
			 owners and tenants to share the savings in operating costs resulting from such
			 renovations and improvements in accordance with an appropriate ratio;
				(6)promotes the installation, in existing
			 residential buildings, of energy efficient and cost-effective improvements and
			 renewable energy improvements, such as improvements providing for use of solar,
			 wind, geothermal, or biomass energy sources;
				(7)tests the efficacy
			 of a variety of energy efficiency measures for multifamily housing projects of
			 various sizes and in various geographic locations;
				(8)tests methods for
			 addressing the various, and often competing, incentives that impede owners and
			 residents of multifamily housing projects from working together to achieve
			 energy efficiency or conservation; and
				(9)creates a database
			 of energy efficiency and conservation, and renewable energy, techniques, energy
			 savings management practices, and energy efficiency and conservation financing
			 vehicles.
				(c)ApproachesIn carrying out the demonstration program
			 under this section, the Secretary may take the following actions:
				(1)Enter into agreements with the Building
			 America Program of the Department of Energy and other consensus committees
			 under which such programs, partnerships, or committees assume some or all of
			 the functions, obligations, and benefits of the Secretary with respect to
			 energy savings.
				(2)Establish advisory committees to advise the
			 Secretary and any such third party partners on technological and other
			 developments in the area of energy efficiency and the creation of an energy
			 efficiency and conservation credit facility and other financing opportunities
			 that—
					(A)include representatives of homebuilders,
			 realtors, architects, nonprofit housing organizations, environmental protection
			 organizations, renewable energy organizations, State housing finance agencies,
			 and advocacy organizations for low-income individuals, the elderly, and persons
			 with disabilities; and
					(B)are not subject to the Federal Advisory
			 Committee Act (5 U.S.C. App.).
					(3)Develop a
			 competitive process for the award of such additional assistance for multifamily
			 housing projects seeking to implement energy efficiency, renewable energy
			 sources, or conservation measures.
				(4)Waive or modify any existing Federal
			 regulatory provision that would otherwise impair the implementation or
			 effectiveness of the demonstration program under this section, including
			 provisions relating to methods for rent adjustments, comparability standards,
			 maximum rent schedules, and utility allowances. Notwithstanding the preceding
			 provisions of this paragraph, the Secretary may not waive any statutory
			 requirement relating to fair housing, nondiscrimination, labor standards, or
			 the environment, except pursuant to existing authority to waive nonstatutory
			 environmental and other applicable requirements.
				(d)RequirementDuring the 4-year period beginning 12
			 months after the date of enactment of this Act, the Secretary shall carry out
			 demonstration programs under this section with respect to not fewer than 50,000
			 dwelling units.
			(e)Selection
				(1)Scope
					(A)In
			 generalIn order to provide a
			 broad and representative profile for use in designing a program which can
			 become operational and effective nationwide, the Secretary shall carry out the
			 demonstration program under this section with respect to dwelling units located
			 in a wide variety of geographic areas and project types assisted by the various
			 covered multifamily assistance programs and using a variety of energy
			 efficiency and conservation and funding techniques to reflect differences in
			 climate, types of dwelling units, technical and scientific methodologies, and
			 financing options.
					(B)Indian
			 landsThe Secretary shall
			 ensure that the geographic areas included in the demonstration program under
			 this section include dwelling units on Indian lands (as that term is defined in
			 section 2601 of the Energy Policy Act of 1992 (25 U.S.C. 3501)), to the extent
			 that dwelling units on Indian land have the type of residential structures that
			 are the focus of the demonstration program.
					(2)PriorityThe Secretary shall provide priority for
			 selection for participation in the program under this section based on the
			 extent to which, as a result of assistance provided, the project will meet
			 minimum energy efficiency standards or enhanced energy efficiency
			 standards.
				(f)Use of existing
			 partnershipsTo the extent
			 feasible, the Secretary shall—
				(1)utilize the Partnership for Advancing
			 Technology in Housing of the Department of Housing and Urban Development to
			 assist in carrying out the requirements of this section and to provide
			 education and outreach regarding the demonstration program authorized under
			 this section; and
				(2)consult with the Secretary of Energy, the
			 Administrator of the Environmental Protection Agency, and the Secretary of the
			 Army regarding utilizing the Building America Program of the Department of
			 Energy, the Energy Star Program, and the Army Corps of Engineers, respectively,
			 to determine the manner in which such programs might assist in carrying out the
			 goals of this section and providing education and outreach regarding the
			 demonstration program authorized under this section.
				(g)Reports
				(1)Annual
			 reportNot later than 2 years
			 after the date of enactment of this Act, and for each year thereafter during
			 the term of the demonstration program, the Secretary shall submit to Congress a
			 report that describes and assesses the demonstration program under this
			 section.
				(2)Final
			 reportNot later than 6
			 months after the expiration of the 4-year period described in subsection (d),
			 the Secretary shall submit to Congress a final report assessing the
			 demonstration program that—
					(A)assesses the
			 potential for expanding the demonstration program on a nationwide basis;
			 and
					(B)includes
			 descriptions of—
						(i)the
			 size of each multifamily housing project for which assistance was provided
			 under the program;
						(ii)the
			 geographic location of each project assisted, by State and region;
						(iii)the criteria
			 used to select the projects for which assistance is provided under the
			 program;
						(iv)the
			 energy efficiency and conservation measures and financing sources used for each
			 project that is assisted under the program;
						(v)the difference, before and during
			 participation in the demonstration program, in the amount of the monthly
			 assistance payments under the covered multifamily assistance program for each
			 project assisted under the program;
						(vi)the
			 average length of the term of the assistance provided under the program for a
			 project;
						(vii)the aggregate
			 amount of savings generated by the demonstration program and the amount of
			 savings expected to be generated by the program over time on a per-unit and
			 aggregate program basis;
						(viii)the functions
			 performed in connection with the implementation of the demonstration program
			 that were transferred or contracted out to any third parties;
						(ix)an
			 evaluation of the overall successes and failures of the demonstration program;
			 and
						(x)recommendations
			 for any actions to be taken as a result of such successes and failures.
						(3)ContentsEach
			 annual report pursuant to paragraph (1) and the final report pursuant to
			 paragraph (2) shall include—
					(A)a description of
			 the status of each multifamily housing project selected for participation in
			 the demonstration program under this section; and
					(B)findings from the
			 program and recommendations for any legislative actions.
					(h)Covered
			 multifamily assistance programFor purposes of this section, the term
			 covered multifamily assistance program means—
				(1)the program under section 8 of the United
			 States Housing Act of 1937 (42 U.S.C. 1437f) for project-based rental
			 assistance;
				(2)the program under
			 section 202 of the Housing Act of 1959 (12 U.S.C. 1701q) for assistance for
			 supportive housing for the elderly;
				(3)the program under
			 section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C.
			 8013) for supportive housing for persons with disabilities; and
				(4)the program for
			 assistance under the Native American Housing Assistance and Self-Determination
			 Act of 1996 (25 U.S.C. 4111).
				(i)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each
			 fiscal year in which the demonstration program under this section is carried
			 out.
			(j)RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall issue any regulations necessary to
			 carry out this section.
			8.Additional credit
			 for Fannie Mae and Freddie Mac housing goals for energy efficient
			 mortgagesSection 1336(a) of
			 the Housing and Community Development Act of 1992 (12 U.S.C. 4566(a)) is
			 amended—
			(1)in paragraph (2),
			 by striking paragraph (5) and inserting paragraphs (5)
			 and (6); and
			(2)by adding at the
			 end the following:
				
					(6)Additional
				energy efficiency credit
						(A)In
				generalIn assigning credit
				toward achievement under this section of the housing goals for mortgage
				purchase activities of the enterprises, the Director shall assign—
							(i)more than 125 percent credit, for purchases
				that—
								(I)comply with the
				requirements of such goals; and
								(II)support housing
				that meets minimum energy efficiency standards, as that term is defined in
				section 3 of the Energy Efficiency in Housing
				Act of 2009; and
								(ii)credit in addition to credit under clause
				(i), for purchases that—
								(I)comply with the
				requirements of such goals; and
								(II)support housing
				that complies with enhanced energy efficiency standards, as that term is
				defined in section 3 of such Act.
								(B)Treatment of
				additional creditThe availability of additional credit under
				this paragraph shall not be used to increase any housing goal, subgoal, or
				target established under this
				subpart.
						.
			9.Duty to serve
			 underserved markets for energy efficient and location efficient
			 mortgagesSection 1335 of the
			 Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12
			 U.S.C. 4565) is amended—
			(1)in subsection
			 (a)(1), by adding at the end the following:
				
					(D)Markets for
				energy efficient and location efficient mortgages
						(i)DutyExcept
				as provided in clause (ii), the enterprise shall develop loan products and
				flexible underwriting guidelines to facilitate a secondary market for energy
				efficient and location efficient mortgages on housing for very low-, low-, and
				moderate-income families, and for second and junior mortgages made for purposes
				of energy efficiency or renewable energy improvements.
						(ii)Authority to
				suspendNotwithstanding any
				other provision of this section, the Director may suspend the applicability of
				the requirement under clause (i) with respect to an enterprise, for such period
				as is necessary, if the Director determines that exigent circumstances exist
				and such suspension is appropriate to ensure the safety and soundness of the
				portfolio holdings of the
				enterprise.
						;
			(2)by adding at the
			 end the following:
				
					(e)DefinitionsFor purposes of this section, the following
				definitions shall apply:
						(1)Energy efficient
				mortgageThe term energy efficient mortgage means
				a mortgage loan under which the income of the borrower, for purposes of
				qualification for such loan, is considered to be increased by—
							(A)not less than $1
				for each $1 of savings projected to be realized by the borrower as a result of
				cost-effective energy saving design, construction, or improvements (including
				use of renewable energy sources, such as solar, geothermal, biomass, and wind,
				superinsulation, energy-saving windows, insulating glass and film, and radiant
				barrier) for the home for which the loan is made; or
							(B)a ratio of income
				to savings determined by the Director.
							(2)location
				efficient mortgageThe term
				location efficient mortgage means a mortgage loan under
				which—
							(A)the income of the borrower, for purposes of
				qualification for such loan, is considered to be increased by—
								(i)not less than $1 for each $1 of savings
				projected to be realized by the borrower because the location of the home for
				which the loan is made will result in decreased transportation costs for the
				household of the borrower; or
								(ii)a ratio of
				income to savings determined by the Director; or
								(B)the sum of the
				principal, interest, taxes, and insurance due under the mortgage loan is
				decreased by—
								(i)not less than $1
				for each $1 of savings projected to be realized by the borrower because the
				location of the home for which loan is made will result in decreased
				transportation costs for the household of the borrower; or
								(ii)a ratio of
				principal, interest, taxes, and insurance due under the mortgage to savings
				projected to be realized by the borrower determined by the
				Director.
								.
			10.Consideration of
			 energy efficiency under FHA mortgage insurance programs and Native American and
			 Native Hawaiian loan guarantee programs
			(a)FHA mortgage
			 insurance
				(1)RequirementTitle V of the National Housing Act is
			 amended by adding after section 542 (12 U.S.C. 1735f–20) the following:
					
						543.Consideration
				of energy efficiency
							(a)Underwriting
				standardsIn establishing
				underwriting standards for mortgages on single family housing that meets
				minimum energy efficiency standards, as that term is defined in section 3 of
				the Energy Efficiency in Housing Act of
				2009, that are insured under this Act, the Secretary shall
				consider the impact that savings on utility costs has on the income of the
				mortgagor.
							(b)GoalIt
				is the sense of the Congress that, in carrying out this Act, the Secretary
				should endeavor to insure mortgages on single family housing that meets minimum
				energy efficiency standards, as that term is defined in section 3 of the
				Energy Efficiency in Housing Act of
				2009, such that at least 50,000 such mortgages are insured during
				the period beginning on the date of enactment of such Act and ending on
				December 31,
				2012.
							.
				(2)Reporting on
			 defaultsSection 540(b)(2) of the National Housing Act (12 U.S.C.
			 1735f–18(b)(2)) is amended by adding at the end the following:
					
						(C)With respect to each collection period that
				commences after December 31, 2011—
							(i)the total number of mortgages on single
				family housing that meets minimum energy efficiency standards, as that term is
				defined in section 3 of the Energy Efficiency
				in Housing Act of 2009, that are insured by the Secretary during
				the applicable collection period;
							(ii)the number of defaults and foreclosures
				occurring on such mortgages during such period;
							(iii)the percentage of the total of such
				mortgages insured during such period on which defaults and foreclosure
				occurred; and
							(iv)the rate for such period of defaults and
				foreclosures on such mortgages compared to the overall rate for such period of
				defaults and foreclosures on mortgages for single family housing insured under
				this Act by the
				Secretary.
							.
				(b)Indian housing
			 loan guarantees
				(1)RequirementSection 184 of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–13a) is amended—
					(A)by redesignating
			 subsection (l) as subsection (m); and
					(B)by inserting after
			 subsection (k) the following:
						
							(l)Consideration of
				energy efficiencyThe
				Secretary shall establish a method to consider, in its underwriting standards
				for loans for single family housing that meet minimum energy efficiency
				standards, as that term is defined in section 3 of the
				Energy Efficiency in Housing Act of
				2009, that are guaranteed under this section, the impact that
				savings on utility costs has on the portion of the income of the borrower that
				is available to service the mortgage
				debt.
							.
					(2)Reporting on
			 defaultsSection 540(b)(2) of
			 the National Housing Act (12 U.S.C. 1735f–18(b)(2)), as amended by subsection
			 (a)(2) of this section, is amended by adding at the end the following:
					
						(D)With respect to each collection period that
				commences after December 31, 2011—
							(i)the total number of loans guaranteed under
				section 184 of the Housing and Community Development Act of 1992 (12 U.S.C.
				1715z–13a) for single family housing that meets enhanced energy efficiency
				standards, as that term is defined in section 3 of the
				Energy Efficiency in Housing Act of
				2009, that are guaranteed by the Secretary during the applicable
				collection period;
							(ii)the number of defaults and foreclosures
				that occur on such loans during such period;
							(iii)the percentage of the total number of such
				loans guaranteed during such period on which defaults and foreclosures
				occurred; and
							(iv)the rate for such period of defaults and
				foreclosures on such loans compared to the overall rate for such period of
				defaults and foreclosures on loans for single family housing guaranteed under
				section 184 of such
				Act.
							.
				(c)Native Hawaiian
			 housing loan guarantees
				(1)RequirementSection 184A of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1715z–13b) is amended by adding at the end
			 the following:
					
						(m)energy efficient
				housing requirementThe
				Secretary shall establish a method to consider, in its underwriting standards
				for loans for single family housing that meets minimum energy efficiency
				standards, as that term is defined in section 3 of the
				Energy Efficiency in Housing Act of
				2009, that are guaranteed under this section, the impact that
				savings on utility costs have on the income of the
				borrower.
						.
				(2)Reporting on
			 defaultsSection 540(b)(2) of
			 the National Housing Act (12 U.S.C. 1735f–18(b)(2)), as amended by the
			 preceding provisions of this section, is amended by adding at the end the
			 following:
					
						(E)With respect to each collection period that
				commences after December 31, 2011—
							(i)the total number of loans guaranteed under
				section 184A of the Housing and Community Development Act of 1992 (12 U.S.C.
				1715z–13b) on single family housing that meets enhanced energy efficiency
				standards, as that term is defined in section 3 of the
				Energy Efficiency in Housing Act of
				2009, that are guaranteed by the Secretary during the applicable
				collection period;
							(ii)the number of defaults and foreclosures
				occurring on such loans during such period;
							(iii)the percentage of the total of such loans
				guaranteed during such period on which defaults and foreclosures occurred;
				and
							(iv)the rate for such period of defaults and
				foreclosures on such loans compared to the overall rate for such period of
				defaults and foreclosures on loans for single family housing guaranteed under
				such section
				184A.
							.
				11.Energy efficient
			 mortgages education and outreach campaignSection 513 of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 1701z–16 note) is amended by adding at the
			 end the following:
			
				(g)Education and
				outreach campaign
					(1)Development of
				energy efficient mortgage outreach program
						(A)CommissionThe Secretary, in consultation and
				coordination with the Secretary of Energy, the Secretary of Education, the
				Secretary of Agriculture, and the Administrator of the Environmental Protection
				Agency, shall establish a commission to develop and recommend model mortgage
				products and underwriting guidelines that provide market-based incentives to
				prospective home buyers, lenders, and sellers to incorporate energy efficiency
				upgrades in new mortgage loan transactions.
						(B)ReportNot later than 24 months after the date of
				enactment of this subsection, the Secretary shall submit to Congress a written
				report on the results of work of the commission established pursuant to
				subparagraph (A) and that identifies model mortgage products and underwriting
				guidelines that may encourage energy efficiency.
						(2)Implementation
						(A)In
				generalAfter submission of
				the report under paragraph (1)(B), the Secretary, in consultation and
				coordination with the Secretary of Energy, the Secretary of Education, and the
				Administrator of the Environmental Protection Agency, shall carry out a public
				awareness, education, and outreach campaign based on the findings of the
				commission established pursuant to paragraph (1) to inform and educate
				residential lenders and prospective borrowers regarding the availability,
				benefits, advantages, and terms of—
							(i)energy efficient mortgages made available
				pursuant to this section;
							(ii)energy efficient mortgages that meet the
				requirements of section 1334A of this Act; and
							(iii)other mortgages, including mortgages for
				multifamily housing, that have energy improvement features.
							(B)ContractingThe Secretary may enter into a contract
				with an appropriate entity to publicize and market such mortgages through
				appropriate media.
						(3)Renewable energy
				home product expositionsIt
				is the sense of Congress that the Secretary of Housing and Urban Development
				should work with appropriate entities to organize and hold renewable energy
				expositions that provide an opportunity for the public to view and learn about
				renewable energy products for the home that are currently on the market.
					(4)Authorization
				of appropriationsThere is
				authorized to be appropriated to the Secretary to carry out this subsection
				$5,000,000 for each of fiscal years 2010 through
				2013.
					.
		12.Collection of
			 information on energy efficient and location efficient mortgages through Home
			 Mortgage Disclosure Act
			(a)In
			 generalSection 304(b)(1) of
			 the Home Mortgage Disclosure Act of 1975 (12 U.S.C. 2803(b)(1)) is
			 amended—
				(1)in paragraph (3),
			 by striking and at the end;
				(2)in
			 paragraph (4), by striking the period at the end and inserting a semicolon;
			 and
				(3)by adding at the
			 end the following new paragraphs:
					
						(5)the number and dollar amount of mortgage
				loans for single family housing and for multifamily housing that are energy
				efficient mortgages (as such term is defined in section 1334A of the Housing
				and Community Development Act of 1992); and
						(6)the number and dollar amount of mortgage
				loans for single family housing and for multifamily housing that are location
				efficient mortgages (as such term is defined in section 1334A of Housing and
				Community Development Act of
				1992).
						.
				(b)ApplicabilityThe
			 amendment made by subsection (a) shall apply with respect to the first calendar
			 year that begins after the expiration of the 30-day period beginning on the
			 date of enactment of this Act.
			13.Energy
			 efficiency certifications for housing with mortgages insured by
			 FHASection 526 of the
			 National Housing Act (12 U.S.C. 1735f–4(a)) is amended—
			(1)in subsection
			 (a)—
				(A)by striking
			 , other than manufactured homes, each place that term
			 appears;
				(B)by inserting after
			 the period at the end the following: The energy performance requirements
			 developed and established by the Secretary under this section for manufactured
			 homes shall require Energy Star ratings for wall fixtures, appliances, and
			 equipment in such homes.;
				(C)by striking (a) To and
			 inserting the following:
					
						(a)Energy
				efficiency
							(1)In
				generalTo
							;
				and
				(D)by adding at the
			 end the following:
					
						(2)CertificationThe Secretary shall require, with respect
				to any single family or multifamily residential housing subject to a mortgage
				insured under this Act, that any approval or certification of the housing for
				meeting any energy efficiency or conservation criteria, standards, or
				requirements pursuant to this title and any approval or certification required
				pursuant to this title with respect to energy conserving improvements or any
				renewable energy sources, such as wind, solar energy, geothermal, or biomass,
				shall be conducted only by an individual certified by a home energy rating
				system provider that has been accredited to conduct such ratings by the Home
				Energy Ratings System Council, the Residential Energy Services Network, or such
				other appropriate national organization, as the Secretary may provide, or by a
				licensed professional architect or engineer that has been accredited as a LEED
				Accredited Professional by the Green Building Certification Institute. If any
				organization makes a request to the Secretary for approval to accredit
				individuals to conduct energy efficiency or conservation ratings, the Secretary
				shall review and approve or disapprove such request not later than 6 months
				after receipt of such request.
						(3)ListingEach
				regional office of the Department of Housing and Urban Development shall
				maintain a list of individuals certified by a home energy rating system
				provider that has been accredited to conduct such ratings by the Home Energy
				Ratings System Council, the Residential Energy Services Network, or such other
				appropriate national organizations or professionals as the Secretary may
				designate. Such list shall indicate that home energy rating system providers
				accredited by the Residential Energy Services Network are preferred by the
				Department of Housing and Urban Development.
						(4)Periodic
				Examination of MethodThe Secretary shall periodically examine
				the method used to conduct inspections for compliance with the requirements
				under this section, analyze various other approaches for conducting such
				inspections, and review the costs and benefits of the current method compared
				with other methods.
						;
				and
				(2)in subsection
			 (b)—
				(A)by striking
			 , other than a manufactured home,; and
				(B)by striking
			 (b) The and inserting the following:
					
						(b)Health and
				SafetyThe
						.
				14.Assisted housing
			 energy loan pilot program
			(a)AuthorityNot later than 12 months after the date of
			 enactment of this Act, the Secretary shall develop and implement a pilot
			 program to facilitate the financing of cost-effective capital improvements for
			 covered assisted housing projects to improve the energy efficiency and
			 conservation of such projects.
			(b)Number of
			 lendersThe pilot program under this section shall involve not
			 less than 3 and not more than 5 lenders.
			(c)LoansThe pilot program under this section shall
			 provide for a privately financed loan to be made for a covered assisted housing
			 project that—
				(1)finances capital improvements for the
			 project that meet such requirements as the Secretary shall establish, and may
			 involve contracts with third parties to perform such capital improvements,
			 including the design of such improvements by licensed professional architects
			 or engineers;
				(2)has a term to
			 maturity that is—
					(A)not more than 20
			 years; and
					(B)necessary to
			 realize cost savings sufficient to repay such loan;
					(3)is
			 secured by a mortgage subordinate to the mortgage for the project that is
			 insured under title II of the National Housing Act; and
				(4)provides for a
			 reduction in the remaining principal obligation under the loan based on the
			 actual cost savings realized from the capital improvements financed with the
			 loan.
				(d)Underwriting
			 standardsThe Secretary shall establish underwriting requirements
			 for loans made under the pilot program under this section, which shall—
				(1)require the cost
			 savings projected to be realized from the capital improvements financed with
			 the loan, during the term of the loan, to exceed the costs of repaying the
			 loan;
				(2)allow the designer
			 or contractor involved in designing capital improvements to be financed with a
			 loan under the program to carry out such capital improvements; and
				(3)include such
			 energy, audit, property, financial, ownership, and approval requirements as the
			 Secretary considers appropriate.
				(e)Treatment of
			 savingsThe pilot program under this section shall provide that
			 the financial benefit from any reduction in the cost of utilities resulting
			 from capital improvements financed with a loan made under the program shall be
			 shared between the project owner and the tenants in accordance with an
			 appropriate ratio, as determined by the Secretary.
			(f)Covered assisted
			 housing projectsFor purposes of this section, the term
			 covered assisted housing project means a housing project
			 that—
				(1)is financed by a
			 loan or mortgage that is—
					(A)insured by the
			 Secretary under paragraph (3) or (4) of section 221(d) of the National Housing
			 Act (12 U.S.C. 1715l(d)), and bears interest at a rate determined under the
			 proviso of section 221(d)(5) of such Act; or
					(B)insured or assisted
			 under section 236 of the National Housing Act (12 U.S.C. 1715z–1);
					(2)at the time a loan
			 under this section is made, is provided project-based rental assistance under
			 section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) for 50
			 percent or more of the dwelling units in the project; and
				(3)is not a housing
			 project owned or held by the Secretary, or subject to a mortgage held by the
			 Secretary.
				15.HOPE VI green
			 developments requirement
			(a)Mandatory
			 componentSection 24(e) of
			 the United States Housing Act of 1937 (42 U.S.C. 1437v(e)) is amended by adding
			 at the end the following:
				
					(4)Green
				developments requirement
						(A)RequirementThe Secretary may not make a grant under
				this section to an applicant unless the proposed revitalization plan of the
				applicant to be carried out with such grant amounts meets the following
				requirements:
							(i)Residential
				constructionAll residential construction under the proposed plan
				complies with—
								(I)all mandatory
				items of the national Green Communities criteria checklist for residential
				construction and rehabilitation and such nonmandatory items of such checklist
				as are necessary for a residential construction to receive—
									(aa)25
				points, in the case of any proposed plan (or portion thereof) consisting of new
				construction; and
									(bb)20
				points, in the case of any proposed plan (or portion thereof) consisting of
				rehabilitation; or
									(II)a substantially
				equivalent standard, as determined by the Secretary.
								(ii)Nonresidential
				constructionAll nonresidential construction under the proposed
				plan complies with all minimum required levels of the green building rating
				systems and levels identified by the Secretary pursuant to subparagraph (C), as
				such systems and levels are in effect at the time of the application for the
				grant.
							(B)Verification
							(i)In
				generalThe Secretary shall verify, or provide for verification
				sufficient to ensure, that each revitalization plan carried out with amounts
				from a grant under this section complies with the requirements under
				subparagraph (A).
							(ii)TimingIn
				providing for such verification, the Secretary shall establish procedures to
				ensure such compliance with respect to each grantee, and shall submit a report
				to Congress with respect to the compliance of each grantee—
								(I)not later than 6
				months after execution of the grant agreement under this section for the
				grantee; and
								(II)on completion of
				the revitalization plan of the grantee.
								(C)Identification of
				green buildings rating systems and levels
							(i)In
				generalFor purposes of this paragraph, the Secretary, in
				consultation with the Secretary of Energy, shall identify rating systems and
				levels for green buildings that the Secretary determines to be the most likely
				to encourage a comprehensive and environmentally sound approach to ratings and
				standards for green buildings.
							(ii)CriteriaIn
				identifying the green rating systems and levels under clause (i), the Secretary
				shall take into consideration—
								(I)the ability and
				availability of assessors and auditors to independently verify the criteria and
				measurement of metrics at the scale necessary to implement this
				paragraph;
								(II)the ability of the
				applicable ratings system organizations to collect and reflect public
				comment;
								(III)the ability of
				the standards to be developed and revised through a consensus-based
				process;
								(IV)an evaluation of the robustness of the
				criteria for a high-performance green building, which shall give credit for
				promoting—
									(aa)efficient and
				sustainable use of water, energy, and other natural resources;
									(bb)use
				of renewable energy sources;
									(cc)improved indoor and outdoor environmental
				quality through enhanced indoor and outdoor air quality, thermal comfort,
				acoustics, outdoor noise pollution, day lighting, pollutant source control,
				sustainable landscaping, and use of building system controls and low- or
				no-emission materials, including preference for materials with no added
				carcinogens that are classified as Group 1 Known Carcinogens by the
				International Agency for Research on Cancer; and
									(dd)such other
				criteria as the Secretary determines to be appropriate; and
									(V)national
				recognition within the building industry.
								(iii)Five-year
				evaluationAt least once every 5 years, the Secretary shall
				conduct a study to evaluate and compare available third party green building
				rating systems and levels, taking into account the criteria listed in clause
				(ii).
							(iv)Review and
				updateWithin 90 days of the completion of each study required by
				clause (iii), the Secretary shall review and update the rating systems and
				levels, or identify alternative systems and levels for purposes of this
				paragraph, taking into account the conclusions of such study.
							(D)Applicability
				and updating of standards
							(i)ApplicabilityExcept
				as provided in clause (ii), the national Green Communities criteria checklist
				and green building rating systems and levels referred to in subparagraph (A)
				that are in effect for purposes of this paragraph are such checklist systems
				and levels as in existence on the date of enactment of the
				Energy Efficiency in Housing Act of
				2009.
							(ii)UpdatingThe
				Secretary may, by regulation, adopt and apply for purposes of this paragraph,
				future amendments and supplements to, and editions of, the national Green
				Communities criteria checklist, any standard or standards that the Secretary
				has determined to be substantially equivalent to such checklist, and the green
				building ratings systems and levels identified by the Secretary pursuant to
				subparagraph
				(C).
							.
			(b)Selection
			 criteria; graded componentSection 24(e)(2) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437v(e)(2)) is amended—
				(1)in subparagraph
			 (K), by striking and at the end;
				(2)by
			 redesignating subparagraph (L) as subparagraph (M); and
				(3)by inserting after
			 subparagraph (K) the following:
					
						(L)the extent to which the proposed
				revitalization plan—
							(i)in
				the case of residential construction, complies with the nonmandatory items of
				the national Green Communities criteria checklist identified in paragraph
				(4)(A)(i), or any substantially equivalent standard or standards as determined
				by the Secretary, but only to the extent such compliance exceeds the compliance
				necessary to accumulate the number of points required under such paragraph;
				and
							(ii)in the case of
				nonresidential construction, complies with the components of the green building
				rating systems and levels identified by the Secretary pursuant to paragraph
				(4)(C), but only to the extent such compliance exceeds the minimum level
				required under such systems and levels;
				and
							.
				16.Consideration of
			 energy efficiency improvements in appraisals
			(a)Appraisals in
			 connection with federally related transactions
				(1)RequirementSection 1110 of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3339) is
			 amended—
					(A)in paragraph (1),
			 by striking and at the end;
					(B)by redesignating
			 paragraph (2) as paragraph (3); and
					(C)by inserting after
			 paragraph (1) the following:
						
							(2)that such appraisals be performed in
				accordance with appraisal standards that require, in determining the value of a
				property, consideration of the ongoing utility savings and increased value from
				the savings that result from—
								(A)any renewable energy sources for the
				property; or
								(B)energy efficiency or energy conserving
				improvements or features of the property;
				and
								.
					(2)Revision of
			 appraisal standardsEach
			 Federal financial institution regulatory agency shall, not later than 6 months
			 after the date of enactment of this Act, revise its standards for the
			 performance of real estate appraisals in connection with federally related
			 transactions under the jurisdiction of the agency to comply with the
			 requirement under the amendments made by paragraph (1).
				(b)Appraiser
			 certification and licensing requirementsSection 1116 of the Financial Institutions
			 Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 3345) is
			 amended—
				(1)in subsection (a),
			 by inserting before the period at the end the following: and meets the
			 requirements established pursuant to subsection (f) for qualifications
			 regarding consideration of any renewable energy sources for, or energy
			 efficiency or energy conserving improvements or features of, the
			 property;
				(2)in subsection (c),
			 by inserting before the period at the end the following: , which shall
			 include compliance with the requirements established pursuant to subsection (f)
			 regarding consideration of any renewable energy sources for, or energy
			 efficiency or energy conserving improvements or features of, the
			 property;
				(3)in subsection (e),
			 by striking The and inserting Except as provided in
			 subsection (f), the; and
				(4)by adding at the
			 end the following:
					
						(f)Requirements for
				appraisers regarding energy efficiency featuresThe Appraisal Subcommittee shall establish
				requirements for State certification of State certified real estate appraisers
				and for State licensing of State licensed appraisers, to ensure that appraisers
				consider and are qualified to consider, in determining the value of a property,
				any renewable energy sources for, or energy efficiency or energy conserving
				improvements or features of, the
				property.
						.
				(c)Guidelines for
			 appraising photovoltaic and solar thermal measures and training of
			 appraisersSection 1122 of the Financial Institutions Reform,
			 Recovery, and Enforcement Act of 1989 (12 U.S.C. 3351) is amended by adding at
			 the end the following:
				
					(g)Guidelines for
				appraising photovoltaic and solar thermal measures and training of
				appraisersThe Appraisal
				Subcommittee shall, in consultation with the Secretary of Housing and Urban
				Development, the Federal National Mortgage Association, and the Federal Home
				Loan Mortgage Corporation, establish specific guidelines for—
						(1)appraising off-
				and on-grid photovoltaic and solar thermal measures for compliance with the
				appraisal standards prescribed pursuant to section 1110(2);
						(2)requirements under
				section 1116(f) for certification of State certified real estate appraisers and
				for State licensing of State licensed appraisers, to ensure that appraisers
				consider, and are qualified to consider, such photovoltaic and solar thermal
				measures in determining the value of a property; and
						(3)training of
				appraisers to meet the requirements established pursuant to paragraph (2) of
				this
				subsection.
						.
			17.Additional
			 requirements for the Housing Assistance CouncilThe Secretary shall require the Housing
			 Assistance Council—
			(1)to encourage each
			 organization that receives assistance from the Council with any amounts made
			 available from the Secretary to provide that any structure or building
			 developed or assisted under projects, programs, and activities funded with such
			 amounts complies with enhanced energy efficiency standards; and
			(2)to establish
			 incentives to encourage each such organization to provide that any such
			 structure or building complies with enhanced energy efficiency
			 standards.
			18.Rural housing
			 and economic development assistanceThe Secretary shall—
			(1)encourage each tribe, agency, organization,
			 corporation, and other entity that receives any assistance from the Office of
			 Rural Housing and Economic Development of the Department of Housing and Urban
			 Development to provide that any structure or building developed or assisted
			 under activities funded with such amounts complies with minimum energy
			 efficiency standards; and
			(2)establish
			 incentives to encourage each such tribe, agency, organization, corporation, and
			 other entity to provide that any such structure or building comply with
			 enhanced energy efficiency standards.
			19.Revolving fund
			 for loans to States and Indian tribes to carry out renewable energy sources
			 activities
			(a)Establishment of
			 FundThere is established in the Treasury of the United States a
			 revolving fund, to be known as the Alternative Energy Sources State
			 Revolving Fund.
			(b)CreditsThe
			 Fund shall be credited with—
				(1)any amounts
			 appropriated to the Fund pursuant to subsection (g);
				(2)any amounts of
			 principal and interest from loan repayments received by the Secretary pursuant
			 to subsection (d)(7); and
				(3)any interest
			 earned on investments of amounts in the Fund pursuant to subsection (e).
				(c)Expenditures
				(1)In
			 generalSubject to paragraph (2), on request by the Secretary,
			 the Secretary of the Treasury shall transfer from the Fund to the Secretary
			 such amounts as the Secretary determines are necessary to provide loans under
			 subsection (d)(1).
				(2)Administrative
			 expensesOf the amounts in the Fund, not more than 5 percent
			 shall be available for each fiscal year to pay the administrative expenses of
			 the Department of Housing and Urban Development to carry out this
			 section.
				(d)Loans to States
			 and Indian tribes
				(1)In
			 generalThe Secretary shall
			 use amounts in the Fund to provide loans to States and Indian tribes to provide
			 incentives to owners of single family and multifamily housing, commercial
			 properties, and public buildings to provide—
					(A)renewable energy sources for such
			 structures, such as wind, wave, solar, biomass, or geothermal energy sources,
			 including incentives to companies and businesses to change their source of
			 energy to such renewable energy sources and for changing the sources of energy
			 for public buildings to such renewable energy sources;
					(B)energy efficiency
			 and energy conserving improvements and features for such structures; or
					(C)infrastructure
			 related to the delivery of electricity and hot water for structures lacking
			 such amenities.
					(2)EligibilityTo be eligible to receive a loan under this
			 subsection, a State or Indian tribe, directly or through an appropriate State
			 or tribal agency, shall submit to the Secretary an application at such time, in
			 such manner, and containing such information as the Secretary may
			 require.
				(3)Criteria for
			 approvalThe Secretary may
			 approve an application of a State or Indian tribe under paragraph (2) only if
			 the Secretary determines that the State or tribe will use the funds from the
			 loan under this subsection to carry out a program to provide incentives
			 described in paragraph (1) that—
					(A)requires that any such renewable energy
			 sources, and energy efficiency and energy conserving improvements and features,
			 developed pursuant to assistance under the program result in compliance of the
			 structure so improved with minimum energy efficiency standards; and
					(B)includes such compliance and audit
			 requirements as the Secretary determines are necessary to ensure that the
			 program is operated in a sound and effective manner.
					(4)PreferenceIn making loans during each fiscal year,
			 the Secretary shall give preference to States and Indian tribes that have not
			 previously received a loan under this subsection.
				(5)Maximum
			 amountThe aggregate outstanding principal amount from loans
			 under this subsection to any single State or Indian tribe may not exceed
			 $500,000,000.
				(6)Loan
			 termsEach loan under this
			 subsection shall have a term to maturity of not more than 10 years and shall
			 bear interest at an annual rate, determined by the Secretary, that shall not
			 exceed the interest rate charged by the Federal Reserve Bank of New York to
			 commercial banks and other depository institutions for very short-term loans
			 under the primary credit program, as most recently published in the Federal
			 Reserve Statistical Release on selected interest rates (daily or weekly), and
			 commonly referred to as the H.15 release, preceding the date of a determination
			 for purposes of applying this paragraph.
				(7)Loan
			 repaymentThe Secretary shall
			 require full repayment of each loan made under this section.
				(e)Investment of
			 Amounts
				(1)In
			 generalThe Secretary of the Treasury shall invest such amounts
			 in the Fund that are not, in the judgment of the Secretary of the Treasury,
			 required to meet needs for current withdrawals.
				(2)Obligations of
			 United StatesInvestments may be made only in interest-bearing
			 obligations of the United States.
				(f)Reports
				(1)Reports to
			 SecretaryFor each year
			 during the term of a loan made under subsection (d), the State or Indian tribe
			 that received the loan shall submit to the Secretary a report describing the
			 State or tribal alternative energy sources program for which the loan was made
			 and the activities conducted under the program using the loan funds during that
			 year.
				(2)Report to
			 CongressNot later than September 30 of each year that loans made
			 under subsection (d) are outstanding, the Secretary shall submit a report to
			 Congress describing the total amount of such loans provided under subsection
			 (d) to each eligible State and Indian tribe during the fiscal year ending on
			 such date, and an evaluation on effectiveness of the Fund.
				(g)Authorization of
			 AppropriationsThere is authorized to be appropriated to the Fund
			 $5,000,000,000.
			(h)DefinitionsIn
			 this section, the following definitions shall apply:
				(1)Indian
			 tribeThe term Indian
			 tribe has the meaning given such term in section 4 of the Native
			 American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C.
			 4103).
				(2)StateThe
			 term State means each of the several States, the Commonwealth of
			 Puerto Rico, the District of Columbia, the Commonwealth of the Northern Mariana
			 Islands, Guam, the Virgin Islands, American Samoa, the Trust Territories of the
			 Pacific, or any other possession of the United States.
				20.Competitive
			 grant program to increase sustainable low-income community development
			 capacity
			(a)DefinitionsIn
			 this section:
				(1)Eligible
			 community development organizationThe term eligible
			 community development organization means—
					(A)a unit of general
			 local government, as that term is defined in section 104 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704));
					(B)a community
			 housing development organization, as that term is defined in section 104 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12704));
					(C)an Indian tribe
			 or tribally designated housing entity, as those terms are defined in section 4
			 of the Native American Housing Assistance and Self-Determination Act of 1996
			 (25 U.S.C. 4103)); and
					(D)a public housing
			 agency, as that term is defined in section 3(b) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437(b)).
					(2)Low-income
			 communityThe term low-income community means a
			 census tract in which 50 percent or more of the households have an annual
			 income that is less than 80 percent of the greater of—
					(A)the median gross
			 income for that year for the area in which the census tract is located;
			 or
					(B)the median gross
			 income for that year for the State in which the census tract is located.
					(3)Nonprofit
			 organizationThe term nonprofit organization has the
			 same meaning as in section 104 of the Cranston-Gonzalez National Affordable
			 Housing Act (42 U.S.C. 12704).
				(b)Program
			 establishedThe Secretary shall establish a competitive grant
			 program to make grants to nonprofit organizations to—
				(1)carry out a
			 project described in subsection (c);
				(2)train, educate,
			 support, or advise an eligible community development organization that carries
			 out a project described in subsection (c);
				(3)provide planning
			 and design assistance to eligible community development organizations;
				(4)make loans or
			 grants to eligible community development organizations; or
				(5)carry out other
			 activities consistent with this section, as the Secretary determines
			 appropriate.
				(c)ProjectsThe
			 projects described in this subsection are projects—
				(1)that take into
			 consideration minimum energy efficiency standards, enhanced energy efficiency
			 standards, and green building standards; and
				(2)that—
					(A)improve the
			 energy efficiency of residential and nonresidential structures;
					(B)promote resource
			 conservation and reuse;
					(C)include design
			 strategies to maximize the energy efficiency of residential and nonresidential
			 structures;
					(D)install or
			 construct renewable energy improvements for residential and nonresidential
			 structures, including wind, wave, solar, biomass, and geothermal energy
			 sources; or
					(E)promote the
			 effective use of existing infrastructure in affordable housing and economic
			 development activities in low-income communities.
					(d)PriorityIn
			 making grants under this section, the Secretary shall give priority to
			 activities that will result in compliance with minimum energy efficiency
			 standards, enhanced energy efficiency standards, and green building
			 standards.
			(e)ApplicationA
			 nonprofit organization that desires a grant under this section shall submit to
			 the Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require.
			(f)Award of
			 contractsAny contract for architectural or engineering services
			 that is funded with amounts from grants made under this section shall be
			 awarded in accordance with chapter 11 of title 40, United States Code (relating
			 to selection of architects and engineers).
			(g)Federal
			 share
				(1)Amount of
			 Federal shareThe Federal share of the cost of a project under
			 this section may not exceed 50 percent.
				(2)Form of
			 non-Federal shareThe non-Federal share of the cost of a project
			 under this section may be in cash or in-kind.
				(h)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out this section.
			21.Insurance
			 coverage for loans for financing of renewable energy systems leased for
			 residential use
			(a)PurposesThe purposes of this section are—
				(1)to encourage
			 residential use of renewable energy systems by minimizing upfront costs and
			 providing immediate utility cost savings to consumers through leasing of such
			 systems to homeowners;
				(2)to reduce carbon
			 emissions and the use of nonrenewable resources;
				(3)to encourage
			 energy efficient residential construction and rehabilitation;
				(4)to encourage the
			 use of renewable resources by homeowners;
				(5)to minimize the
			 impact of development on the environment;
				(6)to reduce consumer
			 utility costs; and
				(7)to encourage
			 private investment in the green economy.
				(b)DefinitionsAs
			 used in this section, the following definitions shall apply:
				(1)Authorized
			 renewable energy lenderThe term authorized renewable
			 energy lender means a lender authorized by the Secretary to make a loan
			 under this section.
				(2)Renewable energy
			 system leaseThe term
			 renewable system energy lease means an agreement between an
			 authorized renewable energy system owner and a homeowner for a term of not less
			 than 5 years, pursuant to which the homeowner—
					(A)grants an easement to such renewable energy
			 system owner to install, maintain, use, and otherwise access the renewable
			 energy system; and
					(B)agrees to—
						(i)lease the use of such system from such
			 renewable energy system owner; or
						(ii)purchase
			 electric power from such renewable energy system owner.
						(3)Renewable energy
			 manufacturerThe term renewable energy manufacturer
			 means a manufacturer of renewable energy systems.
				(4)Renewable
			 energy system ownerThe term renewable energy system
			 owner means a homebuilder, a manufacturer or installer of a renewable
			 energy system, or any other person, as determined by the Secretary.
				(5)Renewable energy
			 systemThe term renewable energy system means a
			 system of energy derived from—
					(A)a wind, solar
			 (including photovoltaic and solar thermal), biomass (including biodiesel), or
			 geothermal source; or
					(B)hydrogen derived
			 from biomass or water using an energy source described in subparagraph
			 (A).
					(c)Authority
				(1)In
			 generalThe Secretary may,
			 upon application by an authorized renewable energy system owner, insure or make
			 a commitment to insure a loan made by an authorized renewable energy lender to
			 a renewable energy system owner to finance the acquisition of a renewable
			 energy system for lease to a homeowner for use at the residence of such
			 homeowner.
				(2)Terms and
			 conditionsThe Secretary may prescribe such terms and conditions
			 for insurance under paragraph (1) as are consistent with the purposes of this
			 section.
				(d)Limitation on
			 principal amount
				(1)LimitationThe principal amount of a loan insured
			 under this section shall not exceed the residual value of the renewable energy
			 system to be acquired with the loan.
				(2)Residual
			 valueFor purposes of this subsection—
					(A)the residual value
			 of a renewable energy system is the fair market value of the future revenue
			 stream from the sale of the expected remaining electricity production from the
			 system, pursuant to the easement granted in accordance with subsection (e);
			 and
					(B)the fair market
			 value of the future revenue stream for each year of the remaining life of the
			 renewable energy system shall be determined based on the net present value of
			 the power output production warranty for such renewable energy system provided
			 by the renewable energy manufacturer and the forecast of regional residential
			 electricity prices made by the Energy Information Administration of the
			 Department of Energy.
					(e)EasementThe
			 Secretary may not insure a loan under this section unless the renewable energy
			 system owner certifies, in accordance with such requirements as the Secretary
			 shall establish, consistent with the purposes of this section, that the systems
			 financed will be leased only to homeowners that grant easements to install,
			 maintain, use, and otherwise access the system that include the right to sell
			 electricity produced during the life of the renewable energy system to a
			 wholesale or retail electrical power grid.
			(f)Discount or
			 prepaymentTo encourage the
			 use of renewable energy systems, the Secretary shall ensure that a discount
			 given to a homeowner by a renewable energy system owner or other investor or
			 prepayment of a renewable energy system lease by a renewable energy system
			 owner does not adversely affect the mortgage requirements of such
			 homeowner.
			(g)Eligibility of
			 lendersThe Secretary may not insure a loan under this section
			 unless the lender making the loan—
				(1)is an institution
			 that—
					(A)qualifies as a
			 green banking center under section 8(x) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1818(x)) or section 206(x) of the Federal Credit Union Act (12
			 U.S.C. 1786(x)); or
					(B)meets such other
			 requirements as the Secretary shall establish for participation of renewable
			 energy lenders in the program under this section; and
					(2)meets such
			 qualifications as the Secretary shall establish for all lenders for
			 participation in the program under this section.
				(h)Certificate of
			 insurance
				(1)In
			 generalThe Secretary shall issue to a lender that is insured
			 under this section a certificate that serves as evidence of insurance coverage
			 under this section.
				(2)Contents of
			 certificateThe certificate
			 required under paragraph (1) shall set forth the fair market value of the
			 future revenue stream for each year of the remaining life of the renewable
			 energy system.
				(3)Full Faith and
			 CreditThe certificate required under paragraph (1) shall be
			 backed by the full faith and credit of the United States.
				(i)Payment of
			 insurance claim
				(1)Filing of
			 claimThe Secretary shall
			 provide for the filing of claims for insurance under this section and the
			 payment of such claims.
				(2)Payment of
			 claimA claim under paragraph
			 (1) may be paid only upon a default under the loan insured under this section
			 and the assignment, transfer, and delivery to the Secretary of—
					(A)all rights and interests arising under the
			 loan; and
					(B)all claims of the lender or the assigns of
			 the lender against the borrower or others arising under the loan
			 transaction.
					(3)Lien
					(A)In
			 generalUpon payment of a claim for insurance of a loan under
			 this section, the Secretary shall hold a lien on the underlying renewable
			 energy system assets and any associated revenue stream from the use of such
			 system, which shall be superior to all other liens on such assets.
					(B)Residual
			 valueThe residual value of such renewable energy system and the
			 revenue stream from the use of such system shall be not less than the unpaid
			 balance of the loan amount covered by the certificate of insurance.
					(C)Revenue from
			 saleThe Secretary shall be entitled to any revenue generated by
			 such renewable energy system from selling electricity to the grid when an
			 insurance claim has been paid out.
					(j)Assignment and
			 transferability of insuranceA renewable energy system owner or
			 an authorized renewable energy lender that is insured under this section may
			 assign or transfer the insurance in whole or in part, to another owner or
			 lender, subject to such requirements as the Secretary may prescribe.
			(k)Premiums and
			 charges
				(1)Insurance
			 premiums
					(A)In
			 generalThe Secretary shall
			 fix and collect premiums for insurance of loans under this section, that shall
			 be paid by the applicant renewable energy system owner at the time of issuance
			 of the certificate of insurance to the lender and shall be adequate, in the
			 determination of the Secretary, to cover the expenses and probable losses of
			 administering the program under this section.
					(B)Deposit of
			 premiumThe Secretary shall
			 deposit any premiums collected under this subsection in the Renewable Energy
			 Lease Insurance Fund established under subsection (l).
					(2)Prohibition on
			 other chargesExcept as provided in paragraph (1), the Secretary
			 may not assess any other fee (including a user fee), insurance premium, or
			 charge in connection with loan insurance provided under this section.
				(l)Renewable Energy
			 Lease Insurance Fund
				(1)Fund
			 EstablishedThere is
			 established in the Treasury of the United States the Renewable Energy Lease
			 Insurance Fund (referred to in this subsection as the Fund),
			 which shall be available to the Secretary without fiscal year limitation, for
			 the purpose of providing insurance under this section.
				(2)CreditsThe
			 Fund shall be credited with any premiums collected under subsection (k)(1), any
			 amounts collected by the Secretary under subsection (i)(3), and any associated
			 interest or earnings.
				(3)AvailabilityAmounts
			 in the Fund shall be available to the Secretary for fulfilling any obligations
			 with respect to insurance for loans provided under this section and paying
			 administrative expenses in connection with this section.
				(4)Excess
			 amountsThe Secretary may invest in obligations of the United
			 States any amounts in the Fund determined by the Secretary to be in excess of
			 amounts required at the time of such determination to carry out this
			 section.
				(m)Regulations
				(1)In
			 generalThe Secretary shall issue such regulations as may be
			 necessary to carry out this section.
				(2)TimingNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall issue interim or final regulations.
				(n)Ineligibility
			 for Purchase by Federal Financing BankNotwithstanding any other
			 provision of law, no debt obligation that is insured or committed to be insured
			 by the Secretary under this section shall be subject to the Federal Financing
			 Bank Act of 1973 (12 U.S.C. 2281 et seq.).
			(o)Termination of
			 authorityThe authority of the Secretary to insure and make
			 commitments to insure new loans under this Act shall terminate 10 years after
			 the date of enactment of this Act.
			22.Green banking
			 centers
			(a)Insured
			 depository institutionsSection 8 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1818) is amended by adding at the end the following:
				
					(x)Green banking
				centers
						(1)In
				generalThe Federal banking
				agencies shall prescribe guidelines encouraging the establishment and
				maintenance of green banking centers by insured depository institutions to
				provide any consumer who seeks information on obtaining a mortgage, home
				improvement loan, or home equity loan with additional information on—
							(A)obtaining a home
				energy rating or audit for the residence for which such mortgage or loan is
				sought;
							(B)obtaining financing for cost-effective
				energy-saving improvements to such property; and
							(C)obtaining beneficial terms for any mortgage
				or loan, or qualifying for a larger mortgage or loan, secured by a residence
				which meets or will meet energy efficiency standards.
							(2)Information and
				referralsThe information made available to consumers under
				paragraph (1) may include—
							(A)information on obtaining a home energy
				rating and contact information on qualified energy raters in the area of the
				residence;
							(B)information on the secondary market
				guidelines that permit lenders to provide more favorable terms by allowing
				lenders to increase the ratio on debt-to-income requirements or to use the
				projected utility savings as a compensating factor;
							(C)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered by the Secretary of Housing and Urban
				Development, including the Energy Efficient Mortgage Program;
							(D)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered for qualified military personal,
				reservists, and veterans by the Secretary of Veterans Affairs;
							(E)information about, and contact information
				for, the Office of Efficiency and Renewable Energy at the Department of Energy,
				including the weatherization assistance program;
							(F)information about, and contact information
				for, the Energy Star Program of the Environmental Protection Agency;
							(G)information from,
				and contact information for, the Federal Citizen Information Center of the
				General Services Administration on energy efficient mortgages and loans, home
				energy rating systems, and the availability of energy efficient mortgage
				information from a variety of Federal agencies; and
							(H)such other
				information as the agencies or the insured depository institution may determine
				to be appropriate or
				useful.
							.
			(b)Insured credit
			 unionsSection 206 of the Federal Credit Union Act (12 U.S.C.
			 1786) is amended by adding at the end the following:
				
					(x)Green banking
				centers
						(1)In
				generalThe Board shall
				prescribe guidelines encouraging the establishment and maintenance of green
				banking centers by insured credit unions to provide any member who seeks
				information on obtaining a mortgage, home improvement loan, or home equity loan
				with additional information on—
							(A)obtaining a home
				energy rating or audit for the residence for which such mortgage or loan is
				sought;
							(B)obtaining financing for cost-effective
				energy-saving improvements to such property; and
							(C)obtaining beneficial terms for any mortgage
				or loan, or qualifying for a larger mortgage or loan, secured by a residence
				which meets or will meet energy efficiency standards.
							(2)Information and
				referralsThe information made available to members under
				paragraph (1) may include—
							(A)information on obtaining a home energy
				rating and contact information on qualified energy raters in the area of the
				residence;
							(B)information on the secondary market
				guidelines that permit lenders to provide more favorable terms by allowing
				lenders to increase the ratio on debt-to-income requirements or to use the
				projected utility savings as a compensating factor;
							(C)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered by the Secretary of Housing and Urban
				Development, including the Energy Efficient Mortgage Program;
							(D)information including eligibility
				information about, and contact information for, any conservation or renewable
				energy programs, grants, or loans offered for qualified military personnel,
				reservists, and veterans by the Secretary of Veterans Affairs;
							(E)information about, and contact information
				for, the Office of Efficiency and Renewable Energy at the Department of Energy,
				including the weatherization assistance program;
							(F)information from,
				and contact information for, the Federal Citizen Information Center of the
				General Services Administration on energy efficient mortgages and loans, home
				energy rating systems, and the availability of energy efficient mortgage
				information from a variety of Federal agencies;
							(G)information about
				incentives or financial products that are available for projects that are
				consistent with or certified under minimum energy efficiency standards,
				enhanced efficiency standards, or green building standards, as those terms are
				defined in section 3 of the Energy Efficiency
				in Housing Act of 2009; and
							(H)such other
				information as the Board or the insured credit union may determine to be
				appropriate or
				useful.
							.
			23.GAO reports on
			 availability of affordable mortgages
			(a)StudyThe Comptroller General of the United
			 States shall periodically, as necessary to comply with subsection (b), examine
			 the impact of this Act and the amendments made by this Act on the availability
			 of affordable mortgages in various areas throughout the United States,
			 including cities having older infrastructure and limited space for the
			 development of new housing.
			(b)Triennial
			 reports
				(1)Report
			 requiredThe Comptroller
			 General shall submit a report once every 3 years to the Committee on Banking,
			 Housing, and Urban Affairs of the Senate and the Committee on Financial
			 Services of the House of Representatives.
				(2)Contents of
			 reportThe report under
			 paragraph (1) shall include—
					(A)a detailed
			 statement of the most recent findings pursuant to subsection (a); and
					(B)if the Comptroller General finds that this
			 Act or the amendments made by this Act have directly or indirectly resulted in
			 consequences that limit the availability or affordability of mortgages in any
			 area or areas within the United States, including any city having older
			 infrastructure and limited space for the development of new housing, any
			 recommendations for any additional actions at the Federal, State, or local
			 levels that the Comptroller General considers necessary or appropriate to
			 mitigate such effects.
					(3)TimingThe first report under paragraph (1) shall
			 be submitted not later than 3 years after the date of enactment of this
			 Act.
				24.Public housing
			 energy cost report
			(a)Collection of
			 information by HUD
				(1)In
			 generalThe Secretary shall
			 obtain from each public housing agency, at such time as may be necessary to
			 comply with the reporting requirement under subsection (b), information
			 regarding the energy costs for public housing administered or operated by the
			 agency.
				(2)Type of
			 informationFor each public
			 housing agency, such information shall include the monthly energy costs
			 associated with each separate building and development of the agency, for the
			 most recently completed 12-month period for which such information is
			 available, and such other information as the Secretary determines is
			 appropriate in determining which public housing buildings and developments are
			 most in need of repairs and improvements to reduce energy needs and costs and
			 become more energy efficient.
				(b)ReportNot
			 later than 12 months after the date of enactment of this Act, the Secretary
			 shall submit to Congress a report setting forth the information collected
			 pursuant to subsection (a).
			
